EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into this 29th day of October, 2014, by and between TRANSENTERIX, INC.,
a Delaware corporation with its principal place of business in Research Triangle
Park, North Carolina (“Employer”) and Richard Mueller (“Employee”).

W I T N E S S E T H:

WHEREAS, Employee is currently employed by Employer as Chief Operating Officer,
pursuant to that certain offer letter fully executed as of December 21, 2010
(the “Offer Letter”) and that certain Employment, Confidential Information,
Non-Competition And Invention Assignment Agreement executed by Employee on
January 12, 2011 (the “Employee Obligations Agreement”); and

WHEREAS, in the course of reorganizing and restructuring Employer’s operations,
Employer and Employee have discussed a separation incentive for Employee; and

WHEREAS, in recognition of Employee’s contributions to Employer’s operations,
Employer and Employee have reached an agreement concerning certain matters as
contained in this Agreement, and desire to set forth the terms and conditions of
their agreement in writing.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable considerations, the receipt and sufficiency of which
hereby are acknowledged, the Employer and Employee agree as follows:

1. SEPARATION. Employee has submitted his resignation to Employer, and Employer
has accepted such resignation. Employee’s employment with Employer shall
terminate on November 7, 2014 (the “Separation Date”), and Employee thereafter
shall have no further authority as an employee or agent of Employer. Employee
specifically recognizes and agrees that this Agreement is a full and complete
resolution, settlement, and termination of any rights or claims that Employee
may have had, or alleges to have had, to any further employment with Employer,
its subsidiaries or affiliates, following the Separation Date. As of the
Separation Date, the Offer Letter is fully terminated and of no force and
effect.

2. SALARY, VACATION PAY AND BENEFITS.

A. On the next regular payday following the Separation Date, Employer shall pay
to Employee Employee’s normal salary, less normal deductions and withholdings,
through the Separation Date. Employer also shall pay Employee for any accrued
but unused vacation, less normal deductions and withholdings, calculated as of
the Separation Date (such amount being paid on the regular payday following the
Separation Date).

B. If Employee is currently participating in Employer’s group health insurance
plans, to the extent provided by the federal COBRA law or, if applicable, state
insurance laws, and by Employer’s current group health insurance policies,
Employee will be eligible to continue his group health insurance benefits.

3. CONSIDERATION. For and in Consideration of the provisions of Paragraph 5
(Covenant of Good Faith and Confidentiality), Paragraph 6 (Covenant of
Nondisclosure), Paragraph 7 (General Release), Paragraph 10 (Survival of
Protections), and the other terms and conditions of this Agreement, and subject
to the limitations stated herein, Employer agrees to provide the following
Consideration to Employee, the sufficiency of which is accepted by Employee:

(a) Cash Severance. Beginning on the first regular payday following the
Effective Date (as defined in Paragraph 7(D)), as severance compensation,
Employer shall continue to pay Employee’s annual salary as of the Separation
Date on a bimonthly basis, less normal deductions and withholdings through
May 7, 2015 (for purposes of clarity, the severance amount shall be the
Employee’s bimonthly base salary, less normal deductions and withholdings, for
the period from November 8, 2014 through May 7, 2015) (the “Severance Period”);

(b) COBRA Premiums. If Employee elects COBRA coverage, Employer shall pay to the
insurer the applicable COBRA premiums during the Severance Period; provided,
however, if Employee becomes covered by alternative health insurance coverage
during the Severance Period, Employer’s obligation under this Paragraph 3(b)
shall cease; and

(c) Stock Option Exercise Period. As authorized by the Compensation Committee of
the Employer’s Board of Directors on October 21, 2014 and subject to compliance
with Paragraph 4 herein, the period in which Employee may exercise any vested
stock options held by Employee on the Separation Date is extended until May 7,
2015, the end of the Severance Period.

(d) Consideration. The cash and stock-based severance compensation provided to
Employee by Employer pursuant to Paragraph 3(a), 3(b) and 3(c) collectively
shall be known as the “Consideration”.

4. SALE OF SHARES. Other than pursuant to the Employee’s current 10b5-1
Pre-Arranged Trading Plan dated August 19, 2014, Employee shall not sell any
shares of the Employer’s common stock in open market or private sale
transactions, or otherwise transfer, gift or sell any shares of Employer’s
common stock prior to February 7, 2015 without the prior written approval by the
Employer.

5. COVENANT OF GOOD FAITH AND CONFIDENTIALITY. Employee and Employer mutually
agree that neither party will communicate to any person or persons any
information or opinion which could be construed as a negative comment about the
other, or which may have the effect of placing either party in a negative or
unflattering light. Employee and Employer also agree not to criticize or make
any disparaging or defamatory remarks about the other party. Employer agrees
that it will respond to all inquiries about Employee, to the extent that such
inquiry is properly directed to Employer’s human resources department, in
accordance with its policy of providing only the dates of Employee’s employment
and the position held by Employee; provided, however, that Employer may disclose
information regarding Employee’s performance as required by applicable federal
or state law or regulation. Nothing herein shall limit Employer’s obligation or
ability to respond to any lawful request for information regarding Employee’s
employment with Employer which Employer may receive from a state or federal
government agency, department or office.

All of the terms and conditions of this Agreement shall be held in strictest
confidence by Employer and Employee and shall not be disclosed by either party
to any third party without the prior written consent of the other party, except
that Employee may discuss this Agreement with Employee’s immediate family and/or
to legal or accounting professionals or financial or regulatory institutions or
as required by federal or state laws or regulations, on a need to know basis for
the information required for a particular purpose only, or by Employee or
Employer to enforce the terms and conditions of any agreement between them.

6. COVENANT OF NONDISCLOSURE. During the course of Employee’s employment with
Employer, Employee has been given and has obtained various trade secret,
proprietary and other confidential information concerning Employer, its
subsidiaries and affiliates, the shareholders, directors, officers, associates,
employees, and agents of said entities, and their customers, customer lists,
customer contacts, prospective customers, services, trade secrets, proprietary
information, personnel information, financial information, business strategies,
strategic plans, research and development plans, product pipeline information,
regulatory filings, and other information concerning their business
(collectively, the “Information”), all of which constitute valuable assets and
privileged information of Employer, which Information is particularly sensitive
due to the fiduciary responsibilities and public trust inherent in Employer’s
business. Employer and Employee acknowledge that Employer has invested, and
shall continue to invest, considerable amounts of time, effort, and resources in
developing such valuable assets and Information, and that use of or disclosure
by Employee of such assets and Information to the public or to any other person
or entity, regardless of how insignificant such assets or Information may seem,
would cause irreparable harm, damage, and loss to Employer.

To protect Employer from Employee’s use, disclosure, or exploitation of customer
contacts and the Information, Employee agrees that Employee shall not, directly
or indirectly, at any time after the Separation Date, for any reason, reveal,
divulge, disclose, or communicate to any person, corporation, firm, or other
entity or to any shareholder, director, officer, partner, member, manager,
employee, agent, or associate of any such person, corporation, firm, or other
entity, any confidential, sensitive, or personal information, proprietary
information, trade secret, or other information whatsoever, including but not
limited to the Information, about or received by Employee from Employer or its
subsidiaries or affiliates, developed or received by Employee during employment
with Employer or its subsidiaries or affiliates, or developed or received by
Employee during the course of Employee’s association with Employer or its
subsidiaries or affiliates, relating to the business affairs of Employer or its
subsidiaries or affiliates, or the business or personal affairs of the
shareholders, directors, officers, associates, employees, agents, or attorneys
of said entities, including, without limitation, information concerning customer
and prospective customer records, personnel information, ideas, proprietary
information, methods, marketing investigations, surveys, research, Employer’s
business plans, strategies, product pipeline, regulatory filings, research and
development efforts, and other like or similar information, unless required to
do so by law or by a court of competent jurisdiction. Employee shall not use the
Information in any manner including but not limited to any manner which could
operate to the detriment of Employer, its subsidiaries or affiliates, or the
principals, shareholders, directors, officers, associates, or employees of said
entities, particularly in any manner competitive with Employer, in any unlawful
manner, or to interfere with or attempt to terminate or otherwise adversely
affect any business relationship of Employer with a customer.

7. GENERAL RELEASE.

A. Except for Employee’s specific contractual rights and benefits under this
Agreement, Employee’s vested rights (if any) in Employer’s benefit or retirement
plans, and Employee’s eligibility to continue certain group insurance coverage
pursuant to Employee’s rights under the provisions of state law and/or COBRA,
and except as prohibited by law, Employee hereby releases, acquits, quitclaims,
and discharges Employer, any subsidiaries or affiliates of Employer, and their
respective successors and assigns, and the shareholders, directors, officers,
associates, employees, agents, attorneys, benefit plans, and plan administrators
of all of said entities, and their respective successors and assigns
(collectively, the “Releasees”), from any and all claims, demands or liabilities
whatsoever, whether known or unknown, which Employee ever had or may now have
against Releasees, from the beginning of time to the date of this Release.  This
Release includes, without limitation, any claims, demands or liabilities
relating to or arising out of  Employee’s employment with Employer or separation
of employment with Employer, including wrongful discharge, breach of express or
implied contract, unpaid wages, or pursuant to any federal, state, or local
employment laws, regulations, ordinances, or executive orders prohibiting inter
alia, age, race, color, sex, national origin, religion, handicap, marital
status, familial status, sexual orientation, and disability discrimination, such
as the Age Discrimination in Employment Act, as amended (“ADEA”), 29 U.S.C.
§ 621 et seq., Title VII of the Civil Rights Act of 1964, Sections 1981 through
1988 of Title 42 of the United States Code, the Civil Rights Act of 1866, the
Equal Pay Act, 29 U.S.C. § 206; the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) 29 U.S.C. § 1001 et seq. (non-vested rights), the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, the
Immigration Reform and Control Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, as amended, 29 U.S.C. § 201 et seq., the National Labor
Relations Act, 29 U.S.C. §§ 151 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C., § 2101 et seq., the Occupational Safety
and Health Act, as amended, the North Carolina Whistleblower Statute (N.C. Gen.
Stat. §§ 95-28.1), the North Carolina Equal Employment Practices Act (N.C. Gen.
Stat., Ch. 143,  §§ 143-422.1 to 143-422.3),  the North Carolina Persons with
Disabilities Protection Act (N.C. Gen. Stats, Ch. 168A-1, et. seq.) the North
Carolina Law Prohibiting Discrimination Based on Sickle Cell Trait (N.C. Gen.
Stat., Ch. 95, § 95-28.1), the North Carolina Human Relations Commission Bias
Law, the North Carolina and Federal Constitutions; and any and all other
applicable federal, state, and local laws and regulations prohibiting, without
limitation, discrimination in employment, retaliation, conspiracy, tortious or
wrongful discharge, breach of an express or implied contract, breach of a
covenant of good faith and fair dealing, intentional and/or negligent infliction
of emotional distress, defamation, misrepresentation or fraud, negligence,
negligent supervision, hiring, or retention, assault, battery, detrimental
reliance, or any other offense.  The foregoing list is meant to be illustrative
rather than exhaustive and includes any claims for wages, and benefits with
Employer, and all subsidiaries and affiliates of Employer, including, without
limitation, Employee’s eligibility for further payment of any salary,
commissions, vacation, personal leave, sick leave, severance pay, incentive
awards, bonuses, or any other amounts. This Release does not waive rights or
claims that may arise after this Release is executed.

B. Employee agrees that this General Release is not to be construed as an
admission of liability on the part of Employer or its subsidiaries or
affiliates, and acknowledges that Employer has denied and denies any violation
of any law and any liability. Employee affirms that Employee has reported all
hours worked as of the date Employee signs this Agreement and Employee will be
paid all compensation, wages, bonuses, commissions, and/or benefits to which
Employee may be entitled consistent with Paragraphs 2 and 3 of this Agreement.
Employee also affirms that Employee has been granted any leave to which Employee
was entitled under the Family and Medical Leave Act, the Americans with
Disabilities Act, or related state or local leave or disability accommodation
laws. Employee further affirms that Employee has no known workplace injuries or
occupational diseases.

C. As part of the consideration for this Agreement, Employee agrees that, to the
extent permitted by law and except as otherwise required by law, neither
Employee nor any of Employee’s heirs, legal representatives, or assigns will
make or file any claim, charge, or lawsuit, or cooperate voluntarily in any
investigation, lawsuit, or legal or administrative proceeding by any individual,
entity, or agency, against or involving any Releasee, for or on account of any
claim Employee may have or may have had against any Releasee in connection with
Employee’s employment or any other relationship with Employer, the matters
referenced above, and/or the cessation of Employee’s employment with Employer.
Employee further agrees that, except as prohibited by law, Employee will waive
and release any and all personal damages (including but not limited to damages
relating to pain and suffering, back pay, and compensatory and/or punitive
damages) resulting from any charge filed with or investigation conducted by the
Equal Employment Opportunity Commission or any other administrative agency in
connection with Employee’s employment or any other relationship with Employer.

D. Pursuant to the provisions of the Older Workers Benefit Protection Act
(“OWBPA”), which applies to Employee’s waiver of rights under the Age
Discrimination in Employment Act, Employee understands and agrees that Employee
is waving all rights and claims Employee has or may have against Employer
including but not limited to rights and claims under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”). Additionally, Employee
acknowledges that: (i) no rights or claims are waived by Employee that may arise
from an event or transaction that occurs after the date this Agreement is
executed by Employee; (ii) Employee has been advised in writing to consult with
an attorney prior to executing this Agreement; (iii) Employee has been advised
that Employee has forty-five (45) days from Employee’s receipt of this
Agreement, unless extended in writing by Employer, to consider this Agreement;
(iv) Employee has been advised that Employee has seven (7) days following
Employee’s execution of this Agreement to revoke this Agreement; and (v) this
Agreement, including the release provisions of this Agreement and those
pertaining to any right or claim under the ADEA shall not become effective or
enforceable until the expiration of the seven (7) day revocation period
following Employee’s execution hereof has occurred without Employee so revoking
his or her execution of this Agreement(the “Effective Date”). Employee may, but
is not required to, sign this Agreement prior to the expiration of the
forty-five (45) day period provided for above. Employee agrees that any
revisions to this Agreement, whether material or otherwise, prior to Employee’s
execution of this Agreement will not restart the forty-five (45) day period
provided for above. Employee acknowledges receiving the original draft of this
Agreement on October 23, 2014. If Employee decides to sign this Agreement, then
the original executed Agreement must be sent within forty-five (45) calendar
days after the date Employee receives this Agreement to Joshua Weingard, Chief
Legal Officer, TransEnterix, Inc., 4400 Biscayne Boulevard, Miami, Florida 33137
or via email to Joshua Weingard at TransEnterix. If Employee executes this
Agreement and thereafter desires to revoke his/her execution of this Agreement,
then written notice of revocation must be sent to Joshua Weingard at the same
address within seven (7) days after the date Employee executes this Agreement or
to Joshua Weingard via email with a reply receipt.

8. STOCK OPTIONS. Employer and Employee recognize and agree that Employee’s
current outstanding stock options are as set forth in Exhibit A.

9. ENTIRE UNDERSTANDING/AMENDMENTS. Except as otherwise provided in paragraph 10
below, this Agreement, including all exhibits, attachments and schedules,
contains the entire understanding between Employer and Employee as to the
matters contained herein, and no conditions precedent or subsequent exist which
are not contained herein. This Agreement may not be altered, amended, or revoked
except in a written agreement signed by Employee and Employer.

10. SURVIVAL OF PROTECTIONS.

A. Employee hereby recognizes and agrees that the terms and conditions of that
the Employee Obligations Agreement (Exhibit B) relating to the protection of
Confidential Information, Non-Competition, and Solicitation of Employees or the
enforcement thereof (i.e., paragraphs 2, 3, 5, 6, 7, 8, 11 and 12) shall survive
the termination of Employee’s employment with Employer and, except as otherwise
expressly provided for herein, remain in full force and effect. Employee further
recognizes and agrees that the terms and conditions of that certain Lock Up and
Voting Agreement dated August 13, 2013 (attached as Exhibit C) shall survive the
termination of Employee’s employment for the periods set forth therein. Employee
hereby covenants that as of the Separation Date, Employee: (a) has returned to
Employer all documents, Information and other property of Employer; (b) does not
have any copies, notes, or abstracts of such documents, Information or other
property in Employee’s possession or control; (c) has not disclosed to any third
parties, including but not limited to any other employers or prospective
employers, any trade secret, confidential or other proprietary information of
Employer; and (d) shall continue to comply with the terms and conditions of the
Employee Obligations Agreement (Exhibit B) relating to the protection of
Confidential Information, Non-Competition, and Solicitation of Employees.

B. With respect to the Lock-Up and Voting Agreement, dated August 13, 2013,
attached as Exhibit C, Employer hereby agrees with Employee that:

(i) stock options to acquire an aggregate of 599,545 shares of Employer common
stock are “Covered Securities” held by Employee under such agreement, of which
there are (1) 3,000 shares of common stock acquired by Employee upon the
exercise of vested stock options in September 2014, (2) vested stock options to
acquire an aggregate of 435,823 shares and (3) unvested stock options to acquire
the remaining 160,722 shares;

(ii) of the 599,545 Covered Securities, stock options to acquire 299,772 shares
were freed from such lock-up restrictions as of September 3, 2014 (of which
3,000 were exercised by Employee in September 2014), additional stock options to
acquire 149,887 stock options will be free from such lock-up restrictions on
March 3, 2015, and stock options to acquire the remaining 149,886 shares will be
free from such lock-up restrictions on September 3, 2015; and

(iii) Employer will consider all of the shares and vested stock options held by
Employee as of the Separation Date to be applied first to the September 3, 2014
release date, and the remaining vested options (to acquire 139,051 shares) to be
free from such lock-up restrictions on March 3, 2015.

11. BINDING EFFECT. Employer and Employee recognize and agree that this
Agreement is binding upon Employer and Employee and Employee’s respective heirs,
representatives, successors, and assigns, as applicable. Employee further
acknowledges that Employee has carefully read this Agreement, which contains a
release, that Employee has had the opportunity to have it reviewed by an
attorney, that the Agreement is written in a manner and language Employee
understands, that the only promises made to him to sign the Agreement are those
stated in the Agreement, that he knows and understands the contents hereof and
voluntarily executes the same as Employee’s free act and deed with the intent to
be bound by the terms of this Agreement, and that the provisions contained
herein constitute the entire agreement between the parties hereto, and that the
terms of this Agreement are contractual and not a mere recital.

12. GOVERNING LAW AND VENUE/JURY TRIAL WAIVER. This Agreement is executed in the
County of Durham, State of North Carolina, and the parties hereto agree that
without regard to principles of conflicts of laws which might direct the
application of the laws of another jurisdiction, the internal laws of the State
of North Carolina shall govern and control the validity, interpretation,
performance and enforcement of this Agreement. The parties hereto agree that any
action relating to this Agreement shall be instituted and prosecuted only in the
state, or if jurisdiction exists, the federal courts located in the County of
Durham, State of North Carolina and each party hereto hereby does waive any and
all defenses relating to venue and jurisdiction over the person. Each party also
waives any claim that any suit, action, or proceeding brought in the County of
Durham, North Carolina has been brought in an inconvenient forum and each party
agrees that they have sufficient contacts with North Carolina to comply with
North Carolina’s long arm statute and the requirements of due process.
Furthermore, the parties acknowledge that a breach of this contract will be
considered a breach occurring in North Carolina. In the event any action arising
out of, based on or relating in any way to this Agreement is instituted in any
court other than the state or federal courts located in the County of Durham,
North Carolina, the party initiating such action will not object to but rather
will affirmatively consent to the other party’s efforts to have such action
dismissed or, if appropriate, transferred to the appropriate state or federal
court located in the County of Durham, North Carolina. EACH PARTY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT. In addition to any other remedies at equity or at law which may
be available to Employer, Employee agrees that Employer may, upon the posting of
a bond in the amount of $1000.00 obtain temporary or permanent injunctive relief
to enforce the provisions of this Agreement without first being required to
demonstrate irreparable harm. In any action or proceeding relating to or arising
out of enforcement of this Agreement, the prevailing party shall be entitled to
an award of costs as well as attorneys’ fees incurred prior to the initiation of
litigation, at the trial court and appellate levels and in any proceeding to
determine the right to and amount of attorneys’ fees to be awarded pursuant to
the terms of this paragraph.

13. SEVERABILITY. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision were not contained herein.

14. ASSIGNMENT. Employer may assign this Agreement to any other corporation or
entity acquiring all or substantially all of the assets of Employer, or to any
other corporation or entity into which or with which Employer may be merged or
consolidated. Upon such assignment, merger, or consolidation, the rights of
Employer under this Agreement, as well as the obligations and liabilities of
Employer herein, shall inure to the benefit of and be binding upon any and all
successors-in-interest or transferees of all or substantially all of the assets
of Employer. This Agreement is not assignable in any respect by Employee.

15. PUBLIC ANNOUNCEMENTS. Employer will provide Employee with the opportunity to
review and comment on any press release, Current Report on Form 8-K or other
federal securities law filing issued by Employer to report the Employee’s
separation from service. Employer will provide Employee with such documents at
least 48 hours before issuance. Employer will consider any comments Employee may
have; provided, however, that securities counsel to Employer shall have final
discretion to approve any such public announcements.

16. LEGAL FEES. Employer shall reimburse Employee for legal fees incurred in
connection with the review and negotiation of this Agreement, up to a maximum of
$6,000.00. Such reimbursement shall be made within thirty days after Employee
submits such documentation as Employer may require of the fees he incurred, but
not later than sixty (60) days after the Separation Date.

17. HEADINGS. The headings appearing in this Agreement are for convenience only
and are not to be considered in interpreting this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

1

IN TESTIMONY WHEREOF, Employer has executed this Agreement in such form as to be
binding and Employee has hereunto set Employee’s hand and adopted as Employee’s
seal the typewritten word “SEAL” appearing beside Employee’s name, all effective
as of the Effective Date.

     
TRANSENTERIX, INC.
By: /s/ Todd M. Pope
 


 
   
Todd M. Pope, President and CEO
 

EMPLOYEE:
 

/s/ Richard Mueller
  (SEAL)
 
   
Richard Mueller
 

October 29, 2014
 

 
   
Date of Execution by Employee
 


EXHIBIT A

Employer and Employee recognize and agree that Employee’s current outstanding
stock options as of November 7, 2014, are as set forth below. Pursuant to the
Employer’s Compensation Committee approval on October 21, 2014, subject to the
transfer restrictions included in Paragraph 4 of the Agreement, Employee shall
have until May 7, 2015 to exercise any options vested as of the Separation Date.
Pursuant to the terms of the applicable grant documents and the applicable stock
option plans, all unvested options shall be forfeited and returned to the
Employer. The number of stock options and the exercise prices in this Exhibit A
reflect the five-for-one reverse stock split effected by Employer on March 31,
2014.



  1)   Grant Date: February 9, 2011:



  •   Exercise Price $0.35 per share;



  •   Initial Termination Date: February 9, 2021;



  •   Number of Options (ISO) Granted; 106,520;



  •   Total Options Vested as of November 7, 2014 – 99,863; and



  •   Total Unvested Options as of November 7, 2014 – 6,657.



  2)   Grant Date: April 12, 2012;



  •   Exercise Price $0.35 per share;



  •   Initial Termination Date: April 12, 2022;



  •   Number of Options (ISO) Granted; 463,567;



  •   Total Options Vested as of November 7, 2014 – 319,773; and



  •   Total Unvested Options as of November 7, 2014 – 143,794.



  3)   Grant Date: April 12, 2012;



  •   Exercise Price $0.35 per share;



  •   Initial Termination Date: April 12, 2022;



  •   Number of Options (NQ) Granted; 29,458;



  •   Total Options Exercised Prior to Separation Date: 3,000;



  •   Total Options Vested as of November 7, 2014 – 16,187; and



  •   Total Unvested Options as of November 7, 2014 – 10,271.



  4)   Grant Date: February 13, 2014;



  •   Grant Price $8.00 per share;



  •   Number of Options (ISO) Granted; 24,000;



  •   Total Options Vested as of November 7, 2014 –0; and



  •   Total Options Unvested as of November 7, 2014 – 24,000.



  5)   Grant Date: February 13, 2014;



  •   Grant Price $8.00 per share;



  •   Number of Options (ISO) Granted; 40,000;



  •   Total Options Vested as of November 7, 2014 –0; and



  •   Total Options Unvested as of November 7, 2014 – 40,000.

2





EXHIBIT C
Lock Up and Voting Agreement dated August 13, 2013

(incorporated by reference to Exhibit 10.2 to the Company’s Current Report on
Form 8-K filed with
the Securities and Exchange Commission on August 14, 2013)

3